Title: To George Washington from Brigadier General Benedict Arnold, 27 February 1776
From: Arnold, Benedict
To: Washington, George



Dear General
Camp Before Quebec Febry 27th 1776

I wrote you the 14th Ulto of Our Situation and prospects, since which nothing of Consequence has Occured, here, The Enemy to the number of abt five hundred have twice Sallied out at Pallace Gate, with Design of seizeing our Field peices, (near the Nunnery) but On Our Troops, Advanceing to Attack them, they made a precipitate retreat, under Cover of their guns—Desertions from the Garrison are frequent by which we learn they are much distres’d for Fuell & must soon Burn their Houses, & Ships—Two Officers taken At St Johns were lately sent with a flagg to the Walls, with a View of geting their familys at liberty, but Were refused admittance, which I am told by several Deserters incensed the Inhabitants very much, and Caused a great uneasiness in the Garrison, who I beleive begin to grow heartily tired of Salt Provissions and Confinement. We have received a reinforcemt, of Four hundred Men, many are daily comeing in I hope in the Course of this month we shall have four Or Five thousand Men—I am fearfull we shall Not be supplied with Shott, Shells Mortars &c. I am therefore prepareing Ladders, for an Assault If necessary—the extensiveness of the works I think will render their Defence impracticable.
I have this minute the Pleasure of your favour of the 27th Ulto, I am greatly Obliged to you for your good wishes, and the Concern, you express for me. Sensable of the Vast Importance of this Country, you may be assured my utmost exertions will not be wanting to effect your wishes, in adding It, to the United Colonies, I am fully of your Opinion, that the Ballance will turn in whose favour it belongs The repeated Successes of Our Raw, undisiplined Troops Over the Flower of the British Army, the many, unexpected and remarkable Occurrences in Our favour Are plain proofs of the Overruleing hand of Providence And Justly Demands Our warmest gratitude to Heaven which I make no Doubt will Crown Our Virtuous efforts with success. No Doubt Administration will exert themselves in sending a

large Force this way in the Spring, but if we are fortunate enough to Reduce the City before they arive, I make no Doubt of keeping it, as we shall have the Intrest of the Country in general to which the raiseing Two Regiments of Canadians (which Congress have Ordered) will Not a little Conduce.
I am sorry to inform you Notwithstanding every precaution that could be used the Small Pox has, Crept in among the Troops, we have near One hundred Men in the Hospital, in General it is favourable, very few have died, I have Moved the Inhabitants of the Vicinity of Quebec Into the Country, and hope to prevent it’s spreading Any further.
The Severity of the Climate the Troops, very Illy Clad, & worse paid, the Trouble of Reconceleing matters among the Inhabitants, and Lately, an uneasiness among some of the New York, & other officers, who think themselves neglected In the new Arangement, while, those who deserted the Cause and went home last fall have ben promoted In short the Choice of Difuculties I have had to Encounter has, rendered it so very perplexing that I have often ben at a loss how to Conduct Matters.
As General Schuylers Ill state of health will not permit his Comeing this Way, I was in hopes Genl Lee, or some Experienced Officer, would have ben sent to take the Command here, the Service requires a Person of greater Abilities, and experience, than I can pretend too Genl Wooster writes me his Intention of Comeing Down here, I am afraid he will Not be able to Leave Montreal.
I have the pleasure to inform you my wound is Intirely healed, and I am able to hobble about my Room, tho my leg is a little Contracted & weak. I hope soon to be fit for Action We are waiting, impatiently, expecting to hear of Some Capital Blow, being struck with you.
I beg my Comps. to the Gentn of your Family, and am with great respect & Esteem Dr General Your Obedt and Very Humble Svt

B. Arnold

